Citation Nr: 0700686	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-22 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1990 to 
June 1991 and from April 2002 to December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that granted service connection and 
assigned an initial 20 percent rating for low back strain, 
effective December 3, 2002.  

As this claim originates from the veteran's disagreement with 
the initial rating assigned following the grant of service 
connection for low back strain, the Board has characterized 
the claim in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disability). 

In November 2003, the RO deferred adjudication of the claim 
for compensation for headaches and a breathing condition.  
The claims file does not show that the RO has adjudicated 
these issues.  The RO should take appropriate actions with 
respect to these issues.

FINDINGS OF FACT

Since the December 3, 2002 effective date of the grant of 
service connection, the veteran's low back strain has been 
manifested by impairment that results in moderate overall 
limitation of motion of the lumbar spine. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for low back strain have not been met at any point since the 
December 3, 2002 effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Codes 5292, 5295 (as in effect 
prior to September 26, 2003); and General Rating Formula (for 
renumbered Diagnostic Codes 5235-5243) (as in effect since 
September 26, 2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The U. S. 
Court of Appeals for Veterans Claims (Court) held that 
content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(Pelegrini II); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

The Board finds that all notification and development action 
needed to render a fair decision on the claim for a higher 
initial rating for low back strain has been accomplished.

In a July 2003 pre-rating notice letter the RO advised the 
veteran and her representative of VA's responsibilities to 
notify and assist the appellant in her claim, and what was 
required to prove a claim for service connection.  Following 
the July 2003 notice letter, the RO granted service 
connection for low back strain.  At that time, the RO 
assigned disability ratings and effective dates.  As set 
forth in Dingess, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated-it has been proven."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Because 
the veteran's claim pertaining to low back strain has been 
granted, i.e., proven, and he was assigned an initial 
disability rating and an initial effective date, section 
5103(a) notice is no longer applicable.  As a result, even if 
there was a notice error with respect to the duty to notify 
that occurred prior to the award of service connection and 
the assignment of a disability rating and an effective date, 
because the claim has already been proven and the purpose of 
section 5103(a) has been satisfied, that error was 
nonprejudicial.  

Furthermore, the Board observes that after the veteran filed 
her notice of disagreement, she was informed of what was 
needed to substantiate her claim for a higher rating by way 
of a statement of the case and supplemental statements of the 
case.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  The RO has obtained the veteran's VA medical 
records and has arranged for the veteran to undergo VA 
examinations in October 2003 and June 2005; reports of which 
are of record.  Moreover, the veteran has been given the 
opportunity to submit evidence and argument to support her 
claim.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that that need to be obtained.  
The record also presents no basis for further developing the 
record to create any additional evidence in connection with 
the matter currently under consideration.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38   
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where, as 
here, the question for consideration is the propriety of the 
initial rating  assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating"  (assignment of 
different ratings for distinct periods of time, based on the 
facts found), is required.  See Fenderson, 12 Vet. App. at 
126.

At the outset, the Board notes that, effective September 26, 
2003, the portion of the rating schedule for evaluating 
musculoskeletal disabilities of the spine was revised.  See 
68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the  
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v.  
Principi, 17 Vet. App. at 9; DeSousa v. Gober, 10 Vet. App. 
at 467.  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  
The retroactive reach of the revised regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.

In this case, the RO has considered the claim for a rating in 
excess of 20 percent for low back strain under both the 
former and revised applicable criteria, and the appellant has 
been given notice of both criteria (see May 2004 statement of 
the case).  Hence, there is no due process bar to the Board 
also considering the claim in  light of the former and 
revised applicable rating criteria.

Under the former and revised criteria, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating based 
on functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
are to be considered in conjunction  with the diagnostic 
codes (DCs) predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

By rating action of November 2003, the RO granted service 
connection and assigned an initial 20 percent rating for low 
back strain under Diagnostic Code (DC) 5292, effective 
December 3, 2002.

Prior to September 26, 2003, limitation of motion for the 
lumbar spine was rated under Diagnostic Code 5292.  Under 
this diagnostic code, a 20 percent evaluation is warranted 
for moderate limitation of motion, and a 40 percent 
evaluation is warranted for severe limitation of motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003). 

Alternatively, the veteran's low back disability could be  
rated under Diagnostic Code 5295 for lumbosacral strain (as 
in effect prior to September 26, 2003).  Under this 
diagnostic code a 20 percent rating is warranted when there 
is muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in the standing position.  A 
maximum 40 percent rating is warranted when there is listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
the standing position, a loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the former and revised criteria, the terms "mild," 
"moderate," and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
equitable and just.  38 C.F.R. § 4.6 (2006).

Considering the pertinent evidence in light of the criteria 
of Diagnostic Codes 5292 and 5295 as in effect prior to 
September 26, 2003, the Board finds that severe limitation of 
lumbar spine motion, and lumbosacral strain with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
the standing position, a loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced have not been shown at any time since the December 3, 
2002 effective date of the grant of service connection.

Service medical records reflect that in September 2002 the 
veteran injured her lower back after pushing a barrier.  
Physical examination revealed positive tenderness with spasms 
in the lumbar spine.  She had full range of motion and muscle 
strength was normal.  The veteran described low back pain 
that was constant and sharp, localized to the right lower 
back.  The assessment was back strain.  The veteran was 
placed on light duty and given medication.  A November 2002 
report of medical assessment for separation notes an episode 
of low back pain that had resolved.  

On VA examination in October 2003, the veteran complained of 
recurrent low back pain.  She stated that in her current job 
she was required to sit for long periods of time and that she 
experienced pain from sitting too long.  She stated that the 
pain was more severe in the mornings, tending to be moderate 
in severity.  She denied any radiation into her legs or 
thighs.  Physical examination revealed a normal curve of the 
lumbar spine.  Range of motion was 75 degrees of flexion 
(normal 95); extension was to 0; lateral flexion was to 15 
degrees (normal 30-40); and lateral rotation was to 15 
degrees (normal 30-35).  X-rays were normal.  The examiner 
diagnosed sprain of lower back with residual pain and 
complaints with some restricted range of motion. 

A December 2003 VA emergency room record reflects that the 
veteran was seen and diagnosed with back pain.  She was sent 
home with orders of bed rest for one day with heating pad and 
medications.  

In the veteran's January 2004 notice of disagreement she 
asserted that she had very severe back pain that made it very 
difficult for her to perform on a daily basis and has caused 
her to take time off from work. She furthered that she had a 
very difficult time entering and exiting her automobile.  She 
stated that she took pain medication on an almost daily 
basis.  She contended that she should be entitled to more 
than 20 percent for her back pain.

A November 2004 VA outpatient record reflects that the 
veteran complained of midback discomfort for the past three 
days and that she had usual lower back discomfort.  
Examination of her back revealed no tenderness. The 
assessment was low back pain with occasional discomfort.  

In a June 2005 VA examination report, the examiner noted that 
it did not appear that the veteran had significant elements 
of radiation into her lower extremities.  The veteran 
complained of recurring episodes of acute lumbosacral and 
upper back pain on numerous occasions since her discharge 
from service.  She stated that excessive repetitive bending 
can precipitate acute onset of severe pain in her mid and 
lower back.  She also described easy fatigability and 
weakness in her lower back brought on by repetitive bending 
or stooping.  On physical examination she did not appear to 
be in any discomfort.  She sat comfortably in a chair and was 
able to rise without hesitation and without undue effort.  On 
standing she was able to assume a completely erect posture 
and has normal lumbar lordosis.  The examiner could detect no 
element of sciatic list or scoliosis.  The examiner noted 
that in accordance with Deluca provisions, the veteran was 
requested to carry out active ranges of motion with the 
following results:  Thoracolumbar flexion to 50 degrees, 
extension to 10 degrees, and left lateral flexion to 30 
degrees - to 20 degrees with repetition.  The examiner noted 
that the paraspinal muscles were easily palpated and appeared 
to have some increased element of tightness and rigidity on 
both sides of the lumbar.  When the veteran reached a level 
of 50 or 60 degrees at most in flexion, she proceeded no 
further as she was apprehensive that this would precipitate 
an acute episode of spasm.  She appeared to have increased 
fatigability upon repetitive range of motion performances as 
described above.  She had more discomfort in restoring a 
completely erect posture in full extension than she did in 
carrying out her limited flexion noted above.  The 
examination failed to disclose any physical objective 
evidence of present radiculopathy involving either lower 
extremity.  The diagnosis was recurrent chronic lumbosacral 
sprain without evidence of lumbar radiculopathy.  

Clearly, the findings from October 2003 to June 2005 provide 
no basis for more than the currently assigned 20 percent 
rating under either former DCs 5292 or 5295. There simply is 
no evidence of the symptoms required for a 40 percent rating, 
i.e. severe limitation of lumbar spine motion, or lumbosacral 
strain with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, a marked limitation of forward 
bending in the standing position, a loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the foregoing with abnormal mobility 
on forced motion.  Furthermore, the medical evidence 
pertinent to the claim reflects complaints of low back pain 
with fatigability on repetitive use, yet despite complaints 
of pain, the veteran retained moderate range of motion on 
examination, and there was no appreciable neurological 
pathology, muscle atrophy, incoordination, or loss of 
strength.  The Board finds that  the evidence demonstrates a 
condition falling well short of the criteria for a 40 percent 
rating under either Diagnostic Code 5292 or 5295. 

Effective September 26, 2003, the criteria for rating 
musculoskeletal spine disabilities are set forth under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  That formula provides that a rating of 20 percent is 
awarded for forward motion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A rating of 40 percent is awarded for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire  thoracolumbar spine.  A 
rating of 50 percent is awarded for unfavorable ankylosis of 
the entire thoracolumbar spine.  A rating of 100 percent is 
awarded for unfavorable ankylosis of the entire spine.  These 
criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  Under 
the "new" rating schedule, normal range of motion of the 
thoracolumbar spine is as follows: flexion to 90 degrees, 
extension to 30 degrees, lateral flexion 30 degrees 
bilaterally, and rotation 30  degrees bilaterally.  38 C.F.R. 
§ 4.71a, Plate V (2006).

Comparing the veteran's symptoms, as shown by the medical 
examinations of October 2003 and June 2005, with the 
schedular rating criteria detailed above, the Board finds 
that an increased rating in excess of 20 percent is not 
warranted under the new criteria that came into effect in 
September 2003.  The veteran's measured range of motion does 
not meet the schedular criteria for an increased rating of 40 
percent (forward motion of the thoracolumbar spine 30 degrees 
or, favorable ankylosis of the entire thoracolumbar spine).  
In this regard, flexion has ranged between 50 degrees to 75 
degrees.

The Board also points out that, under note (2) at revised 
Diagnostic Code 5293 VA must determine whether assigning 
separate ratings under the orthopedic and neurological rating 
criteria are appropriate.  See 38 C.F.R. § 4.71, Diagnostic 
Code 5293 (effective September 2002).  As noted above, 
however, in this case, there is no indication of a diagnosed 
neurological disorder, and no indication that any separately 
ratable neurological manifestation is associated with the 
service-connected disability.  Additionally, there is no 
evidence of any intervertebral disc syndrome, thus a higher 
rating under the criteria for this condition is not 
warranted.  See 38 C.F.R. § 4.71, Diagnostic Code 5293 
(effective September 2002); Diagnostic Code 5243 (2006).

Further, no other diagnostic code provides any basis for 
assignment of any higher rating. Under the former criteria 
(and in the case of intervertebral disc syndrome (IVDS), the 
revised criteria), ratings in excess of 20 percent are 
available for residuals  of a fractured vertebrae, for 
ankylosis of the lumbar spine or of the entire spine, and for 
IVDS; however, as the medical evidence does not demonstrate 
that the veteran's  service-connected low back disability 
involves any of above, there is no basis for evaluation of 
the disability under former DCs 5285, 5286, 5289, or 5293, 
respectively, or (since September 23, 2002) revised DC 5293 
for IVDS (renumbered DC 5243 on September 26, 2003).

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher rating for low 
back strain under any of the former or revised applicable 
rating criteria.  

The Board also points out that, regardless of whether the 
former or revised criteria are considered, there is no basis 
for assignment of any higher rating based on consideration of 
any of the factors addressed in 38 C.F.R. §§ 4.40 and 4.45  
and DeLuca, 8 Vet. App. at 204-7.  The Board notes that in a 
September 2005 statement, the veteran's representative argues 
that the VA examination did not properly address the issue of 
limitation of function due to fatigue on motion.  However, 
the Board finds that the June 2005 VA examination was 
adequate for rating purposes in that the examiner indicated 
that the veteran's additional loss of range of motion from 
fatigue affected her left lateral flexion from 30 degrees - 
to 20 degrees with repetition.  The examiner noted no other 
additional losses of range of motion.  Moreover, in light of 
the clinical findings reflective of pain and fatigue with 
forward flexion to 50 degrees, with some additional loss in 
left lateral flexion due to fatigue, the Board finds that the 
20 percent rating compensates the veteran for any additional 
functional loss due to weakness, excess fatigability, 
incoordination, or pain on motion.  The medical evidence 
simply does not indicate that the manifestations of the 
veteran's low back disability more nearly approximate the 
criteria for the next higher, 40 percent rating.  Again, in 
this case, functional loss due to pain and fatigue has 
already been taken into consideration in arriving at the 
decision to assign a 20 percent rating.  Hence, the record 
presents no basis for assignment of any higher initial rating 
based on consideration of these factors, alone.

For all the foregoing reasons, the Board finds that there is 
no basis for a staged rating, pursuant to Fenderson, and that 
the claim for an initial rating in excess of 20 percent for 
low back strain must be denied.  In reaching these 
conclusions, the  Board has considered the applicability of 
the benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is 


not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


ORDER

An initial rating in excess of 20 percent for low back strain 
is denied.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


